OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 20 September 2021 has been entered. Claims 1 and 36 have been amended. As such, claims 1, 13, 14, 16-20, 23-29, 31, 33, 35, and 36 remain pending; claims 18, 20, 23, and 24 have been previously withdrawn; and claims 1, 13, 14, 16, 17, 19, 25-29, 31, 33, 35, and 36 are under consideration and have been examined on the merits. 
The Remarks filed 20 September 2021 and 08 November 2021, respectively, as well as the Declaration of Elmar Pöselt filed 08 November 2021 under 37 CFR 1.132, have been considered by the Examiner.
The amendments to claims 1 and 36 have overcome the objections thereto previously set forth in the Non-Final Office Action filed 18 June 2021 (hereinafter “Non-Final Office Action”). As such, the aforesaid objections have been withdrawn. However, it is noted that new objections are set forth herein, necessitated by the aforesaid amendments.

Claim Objections
Claims 1 and 36 are objected to because of the following informalities:
In claim 1, line 13, the phrase “the methylene diphenyl polyisocyanate” is respectfully objected to for inconsistent claim language; please amend as follows “the methylene diphenyl di
Claim 36 is respectfully objected to for the same reason set forth above for claim 1; please amend claim 36 (in two instances, line 3 and line 5) in the same manner as suggested above in order to overcome the issue
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14, 16, 17, 29, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro et al. (US 2005/0261447; “Koshiro”) (previously cited).
Regarding claims 1, 35 and 36, Koshiro discloses a thermoplastic polyurethane comprising (A) segments formed from a high molecular weight diol; (B) segments formed from a low molecular weight diol, where said low MW diol is 1,3-propanediol and/or 1,4-bis(hydroxyethyoxybenzene) (hereinafter “BHEB”); and (C) segments formed from a polyisocyanate [Abstract; 0001, 0005, 0013]. Koshiro recognizes that polyurethanes are utilized in forming pressure hoses, as well as for golf ball coverings which would benefit from improved impact resilience at low temperatures [0002], and further teaches that the thermoplastic polyurethane is useful as a molding composition, as well as a material for high-impact tubes and hoses [0001, 0034, 0035]. 
The (A) high molecular weight diol has a number average molecular weight from 1,000 to 10,000 and is, inter alia, polytetramethylene glycol (“PTMG”), of which one of ordinary skill in the art recognizes is a synonym for polytetrahydrofuran (“PTHF”) [0017, 0020]. Given that the aforesaid high molecular weight diol species of PTHF is explicitly taught by Koshiro as suitable for forming high molecular weight diol segment (A) of the polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected PTHF for forming the thermoplastic polyurethane, with a reasonable expectation that the polyurethane would be successfully formed therefrom. The high molecular weight diol (A) as set forth herein reads on the claimed polyol (iii) being polytetrahydrofuran. 
The low molecular weight diol (B) is 1,3-propanediol [0004, 0005, 0015, 0025], where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen 1,3-propanediol as the low molecular weight diol selected from among two options, as it is clear that 1,3-propanediol is explicitly taught as being suitable for the purpose thereof. The low molecular weight diol (B) as set forth herein reads on the claimed chain extender (ii). 
The polyisocyanate (C) is, inter alia, 4,4’-diphenylmethanediisocyanate (“MDI”), i.e., methylene diphenyl diisocyanate [0007, 0028], where it would have been obvious to one of 
Furthermore, Koshiro teaches that the conventional additives may be added to the composition [0034], but are not explicitly required. 
Koshiro discloses that the high molecular weight diol (A) accounts for 100 parts by weight of the thermoplastic polyurethane composition; the low molecular weight diol (B) accounts for 10 to 120 parts by weight; and the polyisocyanate (C) accounts for 20 to 170 parts [0007]. Koshiro does not explicitly require the presence of any other components relative to (A), (B), and (C) in forming the thermoplastic polyurethane, and as such, the thermoplastic polyurethane of Koshiro is reasonably interpreted as formed from components consisting of (A), (B), and (C), where it is noted that both the catalyst and stabilizer recited in the claims are optional components and thus, not required. According to the disclosed amounts set forth above, in consideration of the lower end and upper end of the total of all components (i.e., 130 parts and 390 parts, respectively), through simple calculation, one of ordinary skill in the art recognizes that the amount of high molecular weight diol (A) is present in an amount of from approximately 25.6 to 76.9 wt.%; the amount of low molecular weight diol (B) is present in an amount of from approximately 7.7 to 30 wt.%; and the amount of polyisocyanate (C) is present in an amount of from approximately 15.4 to 43.5 wt.%. 
The high molecular weight diol (A) present in an amount of 25.6 to 76.9 wt.% overlaps and therefore renders prima facie obvious the claimed range of the polyol being present in an amount of from 15 to 50.2 wt.% based on the polyurethane chain component weight (see MPEP 2144.05(I)) (claim 1), as well as the range recited in claim 35 of at least 25 wt.%. Furthermore, one of ordinary skill in the art recognizes that PTHF, as well as the other diols listed as suitable for use as component (A), have functionality of 2 (i.e., two –OH groups), of which is within the range of 1.8 to 2.3. The high molecular weight diol (A) having a molecular weight Mn of from prima facie obvious the claimed range of 500 to 1,400. 
Furthermore, given that the polyisocyanate (C), of which is MDI, accounts for 20 to 170 parts of the thermoplastic polyurethane composition; and given that the low molecular weight diol (B), of which is 1,3-propanediol, accounts for 10 to 120 parts of the thermoplastic polyurethane composition, under the assumption that parts is the equivalent of grams, through simple calculation (where molecular weight of MDI is 250 g/mol, molecular weight of 1,3-propanediol is 76 g/mol), the polyisocyanate (C) is present in a molar amount of 0.08 to 0.68 mol, and the low molecular weight diol (B) is present in an amount of 0.13 to 1.58 mol. As such, the molar ratio of C:B ranges from 0.05 to 5.2, of which encompasses and therefore renders prima facie obvious the claimed molar ratio range of 1.16 to 1.6 (see MPEP 2144.05(I)). 
The amount of high molecular weight diol (A) present in an amount of from approximately 25.6 to 76.9 wt.%; the amount of low molecular weight diol (B) present in an amount of from approximately 7.7 to 30 wt.%; and the amount of polyisocyanate (C) present in an amount of from approximately 15.4 to 43.5 wt.%, where the molar ratio of C:B ranges from 0.05 to 5.2, overlaps and/or encompasses and therefore renders prima facie obvious the respective claimed ranges recited in claim 36. 
Regarding claim 13, as set forth above, Koshiro teaches the amounts of the PTHF (A) being 100 parts; the 1,3-propanediol (B) being from 10 to 120 parts; and the amount of MDI (C) being from 20 to 120 parts; where the molecular weight of 1,3-propanediol is 76 g/mol, the molecular weight of MDI is 250 g/mol, and Koshiro discloses that the molecular weight of the (A) is 1,000 to 10,000 (g/mol). Given that both (A) and (B) have an –OH functionality of 2 (2 –OH groups/1 mol), and MDI has an –NCO functionality of 2, under the assumption that parts is the equivalent to grams, through simple calculation, one of ordinary skill in the art recognizes that the molar functionality of (A) ranges from 0.02 to 0.2, the molar functionality of (B) ranges from 0.26 to 3.15, and the molar functionality of (C) ranges from 0.16 to 0.96. As such, the sum total prima facie obvious the claimed range of 1:0.8 to 1:1.3 (see MPEP 2144.05(I)).
Regarding claim 14, it is noted that the specification filed 22 September 2016 (hereinafter “Applicant’s specification”) states “A further parameter which is taken into account in the conversion of components (i) to (iii) is the isocyanate index. The index is defined here as the ratio of the total for number of isocyanate groups of component (i) used in the reaction to the isocyanate-reactive groups, i.e., more particularly, the groups of components (ii) and (iii). At an index of 1000, there is one active hydrogen atom per isocyanate group of component (i). At indices exceeding 1000, there are more isocyanate groups than isocyanate-reactive groups.” Koshiro discloses that the high molecular weight diol (A) and the low molecular weight diol (B) relative to the polyisocyanate are utilized at such a ratio that the NCO:OH equivalent ratio falls within a range of from 0.95 to 1.10. Given that Applicant’s disclosure and the disclosure of Koshiro both describe the ratio of –NCO groups to –OH groups, it logically flows, and one of ordinary skill in the art recognizes that the disclosed equivalent ratio corresponds to an index of 950 to 1100 (incorporation of the 1000 factor). As such, the disclosed equivalent ratio overlaps and therefore renders prima facie obvious the claimed index range of 965 to 1100 (see MPEP 2144.05(I)). 
Regarding claim 16, Koshiro discloses that the thermoplastic polyurethane has a hardness of 60A Shore to 80D shore [0033].
Regarding claims 17 and 33, Koshiro is silent regarding the color, or lack thereof, of the thermoplastic polyurethane, and is silent regarding the thermoplastic polyurethane exhibiting an elongation at break within the range of 420 to 530%. However, given that the thermoplastic polyurethane of Koshiro, set forth above, is substantially identical to the present claimed and inter alia, PTHF; the low molecular weight diol (B), of which is 1,3-propanediol; the polyisocyanate (C), of which is MDI; utilizing substantially identical index and (molar) equivalent ratio ranges, as well as relative (weight) amounts of the individual components (A)-(C); and being produced utilizing batch processes with a reaction temperature of 110°C (see Applicant’s specification page 31; Koshiro [0048]); and given that the thermoplastic polyurethane is free of any pigments, dyes, or other types of colorants/particles, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the thermoplastic polyurethane of Koshiro would have inherently exhibited a clear color ranging from translucent to transparent, as well as would have inherently exhibited an elongation at break within the claimed range of 420 to 530%. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 29, the rejections of claims 13 and 14, set forth above, read on the limitations of claim 29. 

Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as applied to claim 1 above, and further in view of Henze et al. (US 2009/0069526; “Henze”) (previously cited). 
Regarding claims 19 and 31, Koshiro discloses the thermoplastic polyurethane as set forth above in the rejection of claim 1 under 35 U.S.C. 103. As described above, the thermoplastic polyurethane may include additives, but are not explicitly required [0034]. 
Koshiro is silent regarding a sterically hindered phenol stabilizer being present amongst the components (A)-(C) that are reacted to form the thermoplastic polyurethane.
Henze discloses a thermoplastic polyurethane formed by reacting isocyanates with low molecular weight polyols having number average molecular weights of from 500 to 8,000 and chain extenders having from 50 to 499 g/mol, and also including, if appropriate, catalysts and/or conventional additives [Abstract; 0001, 0007, 0024]. Henze teaches that the thermoplastic polyurethane is suitable for use in, inter alia, ski shoes, moldings, sheets, films, packaging, and tubes [0009, 0035]. The isocyanate component is, inter alia, MDI [0026]. The polyol preferably has a functionality of 2 and is preferably polytetramethylene glycol, i.e., PTHF, having a number average molecular weight of from 600 to 2,000 g/mol [0027]. The chain extender is a difunctional extender, preferably a diol [0028]. Henze teaches that antioxidants (that protect) against hydrolysis, light, heat, or discoloration, may be included in the thermoplastic polyurethane composition, where suitable antioxidants include sterically hindered phenols [0030]. As such, Henze reasonably teaches that it is recognized within the art to add sterically hindered phenols to thermoplastic polyurethane compositions based on PTHF in order to protect the polyurethane from degradation based on oxidative processes.
Koshiro and Henze are both directed toward thermoplastic polyurethanes based on PTHF, suitable for use in tubes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a sterically hindered phenol antioxidant, i.e., stabilizer, in the thermoplastic polyurethane composition of Koshiro, as taught by Henze, in order to have protected the thermoplastic polyurethane from degradation due to hydrolysis, light or heat exposure, or other oxidative processes.
The thermoplastic polyurethane of modified Koshiro would have comprised all of the features set forth above and would have further comprised a sterically hindered phenol included in the composition, thereby meeting the limitations of claims 19 and 31. 

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as applied to claim 1 above, and further in view of Powell et al. (US 2004/0134555; “Powell”) (previously cited). 
Regarding claims 25-28, Koshiro discloses the thermoplastic polyurethane as set forth above in the rejection of claim 1 under 35 U.S.C. 103. As described above, Koshiro discloses that the thermoplastic polyurethane is suitable for use as a material for high-impact tubes and hoses [0035].
Koshiro is silent regarding the thermoplastic polyurethane being formed into a hose, wherein the hose has a multilayer structure, has been reinforced by fibers or weaves, and has been subjected to an after treatment. 
Powell discloses a multi-layer tubular hose [Abstract; 0008] comprising at least three layers, the innermost and outermost layers formed from thermoplastic resin material, such as, inter alia, nylon or other polyamide [0008, 0023, 0024]. Powell further discloses that an interlayer is disposed between the innermost and outermost layers, and is, inter alia, a polyurethane elastomer [0009, 0025, 0026]. Powell teaches that the polyurethane interlayer of the multi-layer hose preferably has a hardness of between 80 Shore A and 75 Shore D [0027], and preferably exhibits flexibility [0026]. Furthermore, Powell teaches that one or more reinforcement layers, or a cover or jacket, in the form of a knitted, wound, braided, woven or wrapped, fiber or wire are disposed on the outer surface or within the inner surface of the multi-layer hose [0022]. Powell teaches that the multi-layer hose can be molded or coextruded, and then coated or subjected to heat and pressure, followed by cooling [0029]. The Examiner notes that Applicant’s specification does not specifically describe the after-treatment to which the hose as recited in claim 28 is subjected to other than the recitations of “It is further possible in the context of the present invention that the shaped body, for example the film or hose, is subjected to an after treatment, for example a crosslinking operation” [p 20, lines 5 and 6] and “after heat 
Koshiro and Powell are both directed toward utilizing thermoplastic polyurethanes as materials for forming tubes and hoses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the thermoplastic polyurethane disclosed by Koshiro as the interlayer of a hose as taught by Powell, as the thermoplastic polyurethane of Koshiro would have been recognized within the art as a suitable thermoplastic polyurethane for forming the interlayer of multilayer hoses (see MPEP 2144.07). Additionally or alternatively, it would have been obvious to do so in order to have formed a hose having increased impact-resistance due to the presence of the thermoplastic polyurethane of Koshiro being utilized as the interlayer.
The thermoplastic polyurethane of modified Koshiro would have comprised all of the features set forth above, and would have been utilized to form the thermoplastic polyurethane interlayer of a fiber-reinforced, multi-layer hose which reads on the hose of claims 25-27. The multi-layer hose would also have been subjected to an after-treatment, such as a heating/cooling process or a coating process, thereby meeting the limitations of claim 28.

Response to Arguments
Applicant’s arguments, see Remarks filed 20 September 2021 and 08 November 2021, and the Declaration of Elmar Pöselt filed 08 November 2021 under 37 CFR 1.132, respectively, have been fully considered by the Examiner but are not found persuasive. The previous Declaration of Elmar Pöselt, filed 28 October 2020, has also been reconsidered by the Examiner.
The Examiner notes that the additional examples (i.e., in addition to Examples 1-11 disclosed in the specification) provided as evidence of unexpected results in the Declaration filed 28 October 2020 (see Table 2, Examples A-J) do not include a single example where outside of the scope of claim 1. Simply put, the chain extender being a combination of 1,3-propanediol and 1,4-butanediol is not encompassed within the scope of the aforesaid phrase ‘selected from the group consisting of’, as the phrase does not include the provision “and combinations thereof”. 
However, for the purpose of facilitating compact/expedient prosecution, the Examiner has taken into consideration the data provided with respect to Examples I* and J in formatting the response set forth below.

In the Remarks filed 20 September 2021 and 08 November 2021, and the Declaration filed 08 November 2021, Applicant asserts that the claimed thermoplastic polyurethane (TPU) exhibits unexpected results over the TPU of Koshiro due to the molecular weight (Mn) range (as claimed 500 to 1,400 g/mol) of the polyol (PTHF), where Koshiro discloses an overlapping range for PTHF of 1,000-10,000 g/mol – see Remarks filed September “The cited art of record, alone or in combination, fails to disclose or suggest that superior properties are possible based on the molecular weight of a pTHF polyol component when using 1,3-propanediol or 1,4-butanediol as the chain extender in a TPU composition”.
Further, on page 9 of the September Remarks and page 3 of the November Remarks, Applicant asserts that “voluminous” amounts of evidence have been provided to demonstrate the unexpected result (exhibited by the claimed invention) related to the PTHF molecular weight range. 
In view of the foregoing, Applicant is respectfully directed to the following MPEP sections/statements.
MPEP 716.02 states: “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”.
MPEP 716.02(b)(I) states: “The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. 
MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”. 
MPEP 716.02(d)(I) states: “The nonobvious of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof”. 
MPEP 716.02(d)(II) states: “To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. 
In view of the foregoing pertinent MPEP sections, it is noted that while Applicant has relied upon numerous examples in the specification (1-4, 5, 6, 8) and provided an additional example in the Declaration filed 08 November 2021 (Sample A) in support of the asserted unexpected result, all of which are compared to the single comparative example in the November 2021 Declaration (Sample B; PTHF Mn of 2,000 g/mol), all of the examples relied upon/provided were formulated utilizing a single PTHF Mn of 1,000 g/mol. 
Simply put, Applicant has asserted that the Mn range of the PTHF component of the TPU is critical in achieving the unexpectedly improved properties, but is relying on a single data point (i.e., Mn of 1,000 g/mol for PTHF, of which is held constant across all of 1-4, 5, 6, 8, and Sample A) in comparison to a single (comparative) example (i.e., Mn of 2,000 g/mol for PTHF) to establish that the results are unexpected and of statistical relevance. Therefore, multiple questions remain – does the TPU exhibit unexpectedly improved properties when the Mn of PTHF is as low as 500 g/mol? At 1,400 g/mol? What property values are exhibited in the range of from 1,400 to 2,000 g/mol (i.e., the upper end of the claimed range to the smallest value tested for comparison) or lower than 500 g/mol? 
As such, Applicant has failed to (i) demonstrate that the unexpectedly improved properties occur over the entire claimed range, as is required by MPEP 716.02(d) and 716.02(d)(II); and failed to (ii) establish that the results are of statistical significance as is required by MPEP 716.02 and 716.02(b)(I). For example, Applicant has not provided any exemplary TPU compositions where the Mn of the PTHF is 500 g/mol, nor 1,400 g/mol (the lower and upper ends of the claimed Mn range), nor other values within the claimed range or closer to the upper end of the claimed range than 2,000 g/mol, in support of establishing that the results are, in fact, unexpected, and occur over the entirety of the scope of the claim. Therefore, the data relied upon in the specification and/or provided in support of the asserted unexpected result is not so probative (i) as to indicate the unexpectedly improved properties are exhibited by TPUs encompassed within the entirety of the scope of claim 1 and (ii) such that one of ordinary skill could ascertain a trend therefrom to determine that the remainder of the (untested) claimed range for the Mn of PTHF would have been nonobvious in view of the disclosed range of Koshiro. 
For these reasons, Applicant’s assertion of unexpected results and accompanying arguments are not found persuasive.
Additionally, with respect to Applicant’s assertion of unexpectedly improved properties (due to polyol Mn range) as discussed above, it is noted that the aforesaid properties include mechanical properties such as elongation at break and tensile strength (but not limited thereto) (see at least Table 1 of November Remarks). However, while Applicant has asserted that these improved properties are unexpected in view of the Mn range of the polyol (PTHF), it is the Examiner’s position that one of ordinary skill in the art recognizes that the molecular weight of the polyol component in thermoplastic polyurethanes (formed via reaction of isocyanate, chain extender, polyol) has a direct effect on the mechanical properties of the TPU, including tensile strength, among others.
US 2010/0255317 to Saito et al. states that the number average molecular weight of the polyol, from 500-10,000, is directly related to tensile strength at break, flexibility, bendability, and low permanent set of the TPU [0041-0045]. In a similar fashion, US 2014/0053908 to Smillie discloses that the polyol (blocks) are often referred to as the soft segments as they impart the elastomeric character to the polymer [0064]; as well as that the hardness of the TPU can be adjusted by varying the length (molecular weight) of the soft segment (polyol) [0065]. As evidenced by Saito and Smillie, it can be said that one of ordinary skill in the art would have recognized, prior to the effective filing date of the invention, that the molecular weight of the polyol component of TPU directly affects the mechanical properties of the TPU, including tensile strength. Applicant is directed to MPEP 2144.05(II)(A), which states that “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”. 
For these additional reasons, Applicant’s assertion of unexpected results is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782